CoNley Byrd, Justice, dissenting. My disagreement goes to the majority opinion’s construction of Act 441 of 1967 and their undue emphasis on the use of the words “let” or “letting of contracts” as the same are used in Ellison v. Oliver, 147 Ark. 252, 227 S. W. 586 (1921). To understand the constitutional issue presented it is necessary to understand not only the provisions of Act 441 but also article 19, § 15 of the Arkansas Constitution as it has been interpreted by our decisions in Ellison v. Oliver, supra, and Muncrief v. Hall, Secretary of State, 222 Ark. 570, 262 S. W. 2d 92 (1953). Act 441, § 1 provides: “The Secretary of State with the advice and approval' of the State Printing Specifications Review Committee -shall prepare specifications for all State Printing Contracts to insure finished products of the quality required for the best use of the various departments ...” Section 2 provides that the “State Printing Specifications Review Committee” shall consist of three members as follows: (1) One member shall be the Purchasing Agent of one of the State supported institutions of higher learning, to be named by the Commission on Coordination of Higher Educational Finance. (2) The Purchasing Director of the State Health Department. (3) The State Purchasing Director. Section 2 further provides: “The Committee shall choose one of its members as Chairman, provided that the Secretary of State, charged with the letting of State Printing Contracts, shall be the ex officio Secretary of the Committee and shall keep all records of its proceedings.” Section 4 authorizes the “Committee” to regroup, reclassify, or divide existing contracts into new contracts and to develop the necessary specifications. Section 5 authorizes the “Committee” to determine which contracts shall be let biannually and which shall be let annually. In addition section 5 provides: “The number of printing items to be included in each contract or the nature or amount of printing services, stationery, or other items, to be included in each such contract to be let by the Purchasing Official under the provisions of this Act shall be as determined and certified by the State Printing Specification Review Committee.” According to my understanding of the provisions of Act 441, the State Purchasing Director is an appointee of the Governor1 — i. e., he is appointed by the Director of Administration by and with the consent of the Governor and serves at the pleasure of the Governor. He, together with the other two members of the “State Printing Specifications Review Committee,” does whatever negotiating is done in connection with State Printing Contracts — i. e., they determine the specifications for each item, the number of items to be grouped into each contract and whether the contract is for one year or two years. Article 19, § 15 of our Constitution provides: “Contracts for stationery, printing cmd other supplies — Personal interest in contracts prohibited. — All stationery, printing, paper, fuel, for the use of the General Assembly and other departments of government, shall be furnished and the printing, binding and distributing of the laws, journals, department reports and all other printing and binding, and the repairing and furnishing the halls and rooms used for the meetings of the General Assembly and its committees, shall be performed under contract to be given to the lowest responsible bidder, below such maximum price and under such regulations as shall be prescribed by law. No member or officer of any department of the government shall in any way be interested in such contracts, and all such contracts shall be subject to the approval of the Governor, Auditor and Treasurer.” While construing Article 19, § 15 in Ellison v. Oliver, supra, as applied to an act which made the Governor, Auditor and Secretary of State ex officio commissioners to superintend the letting of all public contracts, we said: “We believe that the language used by the framers of the Constitution contains an implied prohibition against giving these officers the power to let contracts for the public printing. The authority conferred is that all such contracts shall be subject to the approval of the Governor, Auditor and Treasurer. This necessarily implies that the letting of the contracts shall be performed by another officer or officers. All of us are of the opinion that the present statute, conferring the power upon the Governor, Auditor and Secretary of ¡State to let the contracts for the public,printing, is unconstitutional. A majority of the court is of that opinion, as above stated, because there is an implied prohibition against placing the Governor, Auditor or Treasurer upon a board to superintend the letting of the contracts which the Constitution requires shall be made subject to their approval. Thus successive steps are directed to be taken in the execution of such contracts, and nowhere does the Constitution provide that either of the steps required to be taken shall be conclusive. Each step is intended as a distinct and successive safeguard to protect the State against collusion and extortion. In this way the interest of the public is better safeguarded, and there is a double check against imposition and extravagance. ’ ’ * # # “The framers of the Constitution, however, intended that contracts for the public printing should be let by another officer or officers, but that they should be subject to the approval of the Governor, Auditor and Treasurer. The word ‘approval’ means that the contracts should receive the official sanction of the officers named, and that this should be given separately. Because their approval is necessary under the Constitution, we must reach the conclusion that their action is designed to be a check upon the action of the board. Each of the officers named is fitted by reason of the duties of his office to pass judgment upon the action of the board. The contract when made can be passed from one to the other for his approval in order that he may give the public the benefit of his judgment and official sanction. It is in the nature of a veto power, and each of the officers can withhold his approval and thus veto the contract.” Again in Muncrief v. Hall, Secretary of State, supra, we had involved Act 41 of 1953, which provided: “All contracts negotiated under the provisions of Section 15 of Article 19 of the Constitution, shall be awarded by the Director, subject to the approval of the Governor, State Auditor and State Treasurer . . . .” The Director therein referred to was the Director of the Department of Finance and Administration, who served at the pleasure of the Governor. In holding that section of the act unconsitutional we said at page 575: “Ellison v. Oliver clearly holds that the Governor cannot participate in the negotiation or letting of the contracts. His constitutional duty is to approve or reject the contracts after they are negotiated: he is not to negotiate.” “III. ‘What One Cannot Do Himself, He Cannot Do Through Another.’ Ever since the early days of our Anglo American legal system, and continuously to the present, there has been the maxim: ‘What I cannot do myself, I cannot do through another.’ This maxim leads us to these inescapable conclusions in this litigation: (1) that no amount of judicial legerdemain can escape the fact that the Director of Finance and Administra-, tion acts at the direction of the Governor; and (2) since, under Ellison v. Oliver, the Governor could not serve in the negotiating or letting of the contracts, certainly the Director of Finance and Administration cannot serve in tiie negotiating and letting of the contracts. ’ ’ Does Act 441 permit the State Printing Specifications Review Committee to negotiate or let contracts contrary to our decisions in Ellison and Muncrief ? I say that it does. Since the “Committee” is authorized to control item specifications and the number of items to be grouped into each contract, the “Committee,” fby grouping a patented. item (such as a patented photo/ graphic paper sold through a franchised (dealer) together with other general printing supplies', can effectively select the lowest responsible bidder, because other suppliers, not being able to supply the patented or fran-phised item, “would be unable to comply with the contract specifications. It has been suggested that this is a matter addressed to the wisdom of the legislature rather than to its constitutional validity, but I only point out that it is. authorized and permitted by Act 441 and that the' “Committee” is thereby authorized by said act to negotiate or let a contract within the very strict construction placed by the majority upon the Ellison arid Muncrief cases. It Is true that the conduct pointed out in the above paragraph can be checked through the approval separately required by the Governor, Auditor and Treasurer, as provided in Article 19, § 15 of the Constitution. However, this also existed in the Ellison and Muncrief cases and we there held that the Constitution contemplated distinct and successive steps in the negotiation and letting of printing contracts as a “ safeguard to protect the State against collusion and extortion.” The distinct and successive step argument is as valid today as it was in 1921 or 1953. Therefore I would affirm the decree of the trial court holding Act 441 unconstitutional.